                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON



UNITED STATES OF AMERICA

v.                              CRIMINAL ACTION NO. 2:07-00181

ROGER D. CHAPMAN



           SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                     MEMORANDUM OPINION AND ORDER


            On April 24, 2019, the United States of America

appeared by Erik S. Goes, Assistant United States Attorney, and

the defendant, Roger D. Chapman, appeared in person and by his

counsel, Philip B. Sword, for a hearing on the petition seeking

revocation of supervised release submitted by United States

Probation Officer Justin L. Gibson.    The defendant commenced a

four-year term of supervised release in this action on September

6, 2018, as more fully set forth in the Supervised Release

Revocation and Judgment Order entered by the court on September

6, 2018.


            The court heard the admissions of the defendant and

the representations and argument of counsel.
            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:    (1) the defendant used and possessed controlled

substances as evidenced by his admission to the probation

officer on September 14, 2018, that he had used methamphetamine

and buprenorphine on or about September 9, 2018; a positive

urine specimen submitted by him on November 15, 2018, for

amphetamine and methamphetamine, the defendant having signed a

voluntary admission form acknowledging his use of

methamphetamine on November 13, 2018; and a positive urine

specimen submitted by him on January 7, 2019, for

methamphetamine, which was confirmed positive from the national

testing laboratory on January 12, 2019, the defendant having

denied any use of the controlled substance; (2) the defendant

failed to pay restitution as ordered by the court inasmuch as he

was ordered to pay restitution at the rate of $100 per month and

since September 6, 2018, has made only one payment of $100

toward restitution, leaving a remaining balance of $125,436.70;

and (3) the defendant failed to abide by the special condition

that he spend a period of five months at Dismas Charities

inasmuch as he entered the program on September 12, 2018, but
                                  2
was terminated on January 15, 2019, after failing to abide by

the rules and regulations of the facility; all as admitted by

the defendant on the record of the hearing and all as set forth

in the petition on supervised release.


           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

SIX (6) MONTHS, to be followed by a term of forty-two (42)

months of supervised release upon the standard conditions of

supervised release now in effect in this district as promulgated

by the Administrative Office of the United States Courts
                                 3
(National Form AO 245B), the standard conditions as set forth in

Local Rule 32.3 and the special condition that he participate in

drug abuse counseling and treatment as arranged by the probation

officer including individual and group sessions, and random

urine screens.    The restitution balance is hereby reimposed and

the defendant shall make monthly payments thereon at the rate of

$100 per month.


          The defendant was remanded to the custody of the

United States Marshal.


          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                      DATED:   May 22, 2019




                                  4
